Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  This office action is responsive to applicant’s amendment filed October 19, 2021.  In view of applicant’s amendment, claims 1-3, 5-13 and 15-17 are allowed. The prior allowability of claim 19 is withdrawn upon further reconsideration of Anderson (US 9,032,992).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 9,032,992) in view of Barker (US 1,297,312). The patent to Andersson discloses a two- piece guide bushing comprising: a guide bushing base (116) comprising flanges (204, Figure 2) which extend into the interior of the guide bushing base, and a guide bushing center comprising a ring (132); the guide bushing center (132) coupled to the guide bushing base and configured to be removable from the guide bushing base; see Figure 1 and col. 6, lines 21-25. The guide bushing center includes a cavity in which a seal (300) is disposed; see Figure 1. The guide bushing center includes another cavity in which a seal (132) is disposed, see Figure 1. It is inherent that a stem of a tool could be inserted into either cavity for the purpose of either inserting or removing the seals from the cavities. The guide bushing center lacks comprising a spring clip. The patent to Barker teaches the above exception in using a spring clip (17) to retain a guide bushing (14); see page 1, lines 42-50. In view of the teaching of Barker, it would have been .  
As to claim 20,  the conduit of Andersson includes a valve (122) and a valve seat (400) located adjacent to the two-piece guide bushing, wherein the valve seat is not removed from the conduit when the guide bushing center is removed from the conduit; see Figure 1.

Allowable Subject Matter
Claim 1-3, 5-13 and 15-17 are allowed.
              Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753